NUMBER 13-07-00384-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

RADWAN A. DALU,			   				          Appellant,

v. 

MAHA MANSOUR,						  		  Appellee.


On appeal from the 28th District Court 

of Nueces County, Texas.

 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Vela 

Memorandum Opinion by Justice Vela


 This is an appeal from a trial court order to enforce a divorce decree.  We affirm the
judgment of the trial court.  
	 Appellant's motion for leave to file an amended brief was received on June 20,
2008.  The motion was granted in part and carried with the case in part as to the
sufficiency of the brief.  Upon review of the appellant's brief, we found that it contained
numerous formal defects and that the case had not been properly presented.  See Tex. R.
App. P. 38.9.  On December 17, 2008, we struck appellant's brief, and ordered him to file
an amended brief that complied with the appellate rules.  In particular, we noted that the
brief:  (1) did not state concisely and without argument the facts pertinent to the issues or
points presented as required by Rule 38.1(g); (2) did not contain a clear and concise
argument for the contentions made, with appropriate citations to the authorities and to the
record, as required by Rule 38.1(i); (3) did not comply with Rule 38.1(f) because it did not
state concisely all issues or points presented for review; and (4) did not contain an
appropriate index of authorities as required by Rule 38.1(c).  See Tex. R. App. P.
38.1(c),(f),(g),(i).
	We also notified appellant that if he failed to comply with the order of the Court and
the Texas Rules of Appellate Procedure, we might strike the brief, prohibit appellant from
filing another, and proceed as if appellant had failed to file a brief.  See Tex. R. App. P.
38.9(a).  	
	Appellant sought and received two extensions of time to file his amended brief.  On
April 1, 2009, he filed "Plaintiff's Amended Brief" which, upon further inspection, we
determine still does not comply with the rules.  See Tex. R. App. P. 38.1.  It contains neither
an index of authorities, proper citations to authorities or a clear and concise argument for
the contentions made.  See Tex. R. App. P. 38.1(c),(i).  Accordingly, we strike appellant's
brief, prohibit appellant from filing another, and proceed as if appellant had failed to file a
brief.  See Tex. R. App. P. 38.8 (a)(3); see also McCumber v. McCumber, 13-07-00641-CV,
2008 WL 2525624 at *1 (Tex. App.-Corpus Christi June 26, 2008, no pet.) (mem. op.). 
	The appellate rules provide that if an appellant's brief is not filed, but an appellee's
brief is filed, the court may regard that brief as correctly presenting the case and may affirm
the trial court's judgment without considering the record.  See Tex. R. App. P. 38.8(a)(3),
McCumber, 2008 WL 2525624 at *1.  Appellee, Maha Mansour, filed a brief with this Court
on October 28, 2008.  We consider appellee's brief as correctly presenting the case and
affirm the trial court's judgment.  See Tex. R. App. P. 38.8(a)(3).  
	The judgment of the trial court is affirmed.

 


									ROSE VELA
									Justice
 
 
Memorandum Opinion delivered and filed 
this the 21st day of May, 2009.